Citation Nr: 0727070	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  00-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular or extraschedular rating in 
excess of 20 percent for chondromalacia of the left knee 
prior to December 29, 2003.

2.  Entitlement to a schedular or extraschedular rating in 
excess of 30 percent for chondromalacia of the left knee from 
December 29, 2003.

3.  Entitlement to a schedular or extraschedular rating in 
excess of 10 percent for degenerative joint disease of the 
left knee from April 30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.

These matters are before the Board of Veteran's Appeals 
(Board) from various adjudicatory actions taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina and by the Resource Unit of the 
VA's Appeals Management Center (AMC).  The case was last 
before the Board in September 2005.  

On the basis of the foregoing, in light of the veteran's 
continued challenge of the ratings assigned, and, of 
particular note, due to the additional development of the 
evidence mandated by the particular facts of this case, the 
Board, as noted in September 2005, has characterized the 
issues now before it, as set forth on the title page of this 
document.

For the reasons outlined below, this appeal is REMANDED to 
the AMC in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action 
required on his part.


REMAND

As indicated in the Introduction, these claims were last 
remanded in September 2005.  Unfortunately, the Board finds 
that remand is necessary concerning the instant claims.

An explanation of the complex procedural history of this case 
is in order.  Service connection for "left knee injury with 
history of chondromalacia" was initially granted by the RO 
in January 1990.  A zero percent (noncompensable) evaluation 
was assigned effective from August 30, 1989.  Diagnostic Code 
(Code) 5257 (other knee impairment--recurrent subluxation or 
lateral instability) was utilized.  In every instance where 
VA's Schedule for Rating Disabilities (Rating Schedule) does 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
The veteran perfected an appeal to the January 1990 RO 
decision.

The Board, in March 1991, denied the claim for an increased 
(compensable) rating for a left knee disability.

The RO increased the rating assigned to the veteran's left 
knee chondromalacia to 10 percent in December 1998; Codes 
5099-5019 were utilized, effective from April 30, 1998.  See 
38 C.F.R. § 4.27 (unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99").  Code 5019 (bursitis) is rated on limitation of 
motion of the affected part.  The veteran thereafter 
perfected a claim concerning the 10 percent rating assigned 
in December 1998.

The veteran was afforded a local hearing in February 2000.

A hearing officer decision in December 2000 assigned a 20 
percent rating for the veteran's "chondromalacia with 
degenerative joint disease left knee."  Codes 5299-
5260 were utilized.  Code 5260 is used to rate limitation of 
flexion of the leg.

The Board remanded the claim of entitlement to a rating in 
excess of 20 percent for left knee chondromalacia, with 
degenerative joint disease, in September 2001 and August 
2003.

A January 2004 RO rating decision increased the rating 
assigned to the veteran's "chondromalacia with degenerative 
joint disease, left knee" to 30 percent, effective from 
December 29, 2003.  Codes 5299-5256 were utilized.  Code 5256 
involves the rating of ankylosis of the knee (i.e., 
limitation of motion).  
The AMC, in April 2005, granted a separate 10 rating for 
"degenerative joint disease of the left knee"; the rating 
was effective from April 30, 1998, and Code 5010 was used.  
Under 38 C.F.R. § 4.71a, Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

In September 2005, the Board remanded the three matters as 
listed on the title page of this decision.

The Board notes here that Codes 5003, 5010, 5019, 5256, and 
5260 are all essentially limitation of motion-based 
provisions.  Hence, the separate grant of a 10 percent rating 
by the AMC in April 2005, pursuant to Code 5010, for 
degenerative joint disease would seem to violate 38 C.F.R. 
§ 4.14, since the utilized Code is based on findings 
associated with limitation of motion.  As such, it is unclear 
why this assigned separate rating for left knee degenerative 
joint disease assigned effective April 30, 1998, does not 
violate the rule against pyramiding under the applicable 
rating criteria.  38 C.F.R. § 38 C.F.R. § 4.14 (2006).  It is 
possible that one of the ratings assigned is meant to 
evaluate "other knee impairment" which might include 
recurrent subluxation or lateral instability.  Such bases for 
a separate rating are not completely explained, making 
appellate review impossible to conduct with the case in this 
posture.  Accordingly, the AMC must provide appropriate 
reasons and bases explaining their action.

The veteran is shown to have been afforded fairly regular 
treatment at the VA Medical Center (VAMC) in Durham, North 
Carolina, and at the VA Community Based Outpatient Clinic 
(CBOC) in Greenville, North Carolina.  These records are 
dated most recently in May 2005 and September 2006, 
respectively.  Under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, and are within VA's control then 
"such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  Accordingly, these VA medical records 
must be secured.  

The Board also observes that as part of a December 2005 
letter from a private physician, Dr. Ribeiro, the physician 
indicated that he had been providing care to the veteran 
since February 2003.  The most recent records on file from 
this private physician are dated in May 2005.  Hence, there 
appear to be pertinent medical records that have yet to be 
associated with the claims files.  As these private medical 
records may contain information critical to the matter at 
hand, 38 C.F.R. § 3.159(c) mandates that VA assist in 
obtaining such records.

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

In January 2006, via facsimile, the veteran informed VA that 
his left knee service-connected disorder had essentially 
become significantly worse.  The latest VA examination took 
place in March 2004.  As part of an August 2007 Written Brief 
Presentation the veteran's representative also argued that a 
more contemporaneous examination should be scheduled.  The 
Board agrees.  Hence, the veteran should be scheduled for a 
new examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain all VA medical records 
associated with treatment provided to 
the veteran since May 2005 from the 
VAMC in Durham, North Carolina, and 
from September 2006 from the CBOC in 
Greenville, North Carolina.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts 
were made to locate them, and explain 
in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: 
 (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an 
opportunity to respond.

2.  The RO, after obtaining a current 
authorization, should attempt to obtain 
all of the veteran's treatment records 
from Dr. Ribeiro dated from May 2005 to 
the present.  If the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the appellant notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the a VA medical 
facility for the veteran to be afforded a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of his left knee 
chondromalacia and degenerative joint 
disease .  Send the claims folders to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating knee disorders 
must be accomplished and all clinical 
findings should be reported in detail. 
 The rationale for all opinions expressed 
should be provided.  It should also be 
clearly indicated whether there is 
recurrent subluxation, lateral 
instability, or some other knee 
impairment other than just limitation of 
motion.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  To 
this, a new rating decision must be 
prepared and the veteran's claims for a 
schedular or extraschedular rating in 
excess of 20 percent for chondromalacia 
of the left knee prior to December 29, 
2003; a schedular or extraschedular 
rating in excess of 30 percent for 
chondromalacia of the left knee from 
December 29, 2003; and a schedular or 
extraschedular rating in excess of 10 
percent for degenerative joint disease of 
the left knee from April 30, 1998 (if 
still deemed appropriate by the RO - see 
7. below), must be adjudicated on the 
basis of all of the evidence of record, 
and all governing legal authority. 
 Regarding the veteran's extraschedular 
entitlement, such action must include a 
written determination as to whether a 
referral to VA's Under Secretary for 
Benefits or Director, Compensation and 
Pension Service, is warranted.  If the 
appeal is denied in any part, the veteran 
and his representative should be provided 
a SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

7.  The RO and/or the AMC shall explain 
in detail their reasons and bases for 
assigning a separate 10 percent rating 
for degenerative joint disease of the 
left knee for the period effective from 
April 30, 1998.  If this is to represent 
subluxation or instability or some other 
"knee impairment" that should be set 
forth so that review of the ratings for 
the knee can be ascertained. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the fourth remand, this case must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



